                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


KENDRA ROSS,

               Plaintiff,
                                                       Case No. 17-2547-DDC-TJJ
v.

ROYALL JENKINS, et al.,

               Defendants.


                                MEMORANDUM AND ORDER

       This matter is before the court because several non-parties have filed papers seeking an

in-camera hearing to dismiss plaintiff’s action and objecting to at least one of plaintiff’s filings.

See Docs. 133, 134, 135, 136, 137, & 138. The Western District of Missouri also has transferred

to our court a case that includes plaintiff’s Motion to Compel Non-Parties Ephraim J. Woods, Jr.,

Griegory L. Moten, Atif Abdel-Khaliq, and Marvin L. McIntosh to Appear for Depositions.

Ross v. Jenkins, No. 19-201 (D. Kan. transferred Jan. 10, 2019). These papers all were docketed

after the court entered an order scheduling a hearing on January 25, 2019, to address several

pending issues in this case. See Doc. 131 at 12 (entered January 4, 2019). Below, this order

establishes additional procedures to decide these new issues.

       On January 25, 2019, at 1:30 p.m., the court will conduct a hearing on the papers filed

by Dana M. Peach, Marvin L. McIntosh, and Griegory L. Moten since the court entered its

January 4 order. Docs. 133, 134, 135, 136, 137, & 138.1 This hearing will take place in

                                                            
1
       Each filing contains an obvious deficiency: though Mr. Woods, Mr. Moten, Mr. McIntosh, and Ms.
Peach’s names appear on each document, only one of these four people has signed each paper. Ms. Peach
has signed Docs. 133 and 134. Doc. 133 at 2, 4; Doc. 134 at 4, 5. Mr. McIntosh has signed Docs. 135
and 136. Doc. 135 at 2, 4; Doc. 136 at 4, 5. And Mr. Moten has signed Docs. 137 and 138. Doc. 137 at
2, 4; Doc. 138 at 4, 5. While a party or non-party may represent itself in court proceedings, it cannot
Courtroom 476 of the Robert J. Dole United States Courthouse, 500 State Avenue, Kansas City,

Kansas. Failure to appear for this hearing will waive any opportunity to be heard further on this

matter.

          Though the court grants Ms. Peach, Mr. McIntosh, and Mr. Moten’s requests for a

hearing, it denies the portions of their requests seeking an in-camera hearing. Closed hearings

are not favored absent special circumstances. See Levine v. United States, 362 U.S. 610, 615

(1960) (“[D]ue process demands appropriate regard for the requirements of a public proceeding

in cases of criminal contempt, as it does for all adjudications through the exercise of the judicial

power, barring narrowly limited categories of exceptions such as may be required by the

exigencies of war, or for the protection of children.” (internal citations omitted)); Gannett Co. v.

DePasquale, 443 U.S. 368, 382 (1979) (“There can be no blinking the fact that there is a strong

societal interest in public trials. Openness in court proceedings may improve the quality of

testimony, induce unknown witnesses to come forward with relevant testimony, cause all trial

participants to perform their duties more conscientiously, and generally give the public an

opportunity to observe the judicial system.”). None of the three motions provides any reason

capable of justifying an in-camera hearing, much less a sufficient reason. The court thus denies

these requests for an in-camera hearing presented in Docs. 133, 135, and 137.

          At the same hearing on January 25, 2019, at 1:30 p.m., the court also will address

plaintiff’s Motion to Compel. That motion was filed in the Western District of Missouri case

that now is before this court. See Judgment Creditor’s Motion to Compel Non-Parties Ephraim

                                                            
represent others unless admitted as a member of this court’s bar. See Perry v. Stout, 20 F. App’x 780, 782
(10th Cir. 2001) (“Non-attorney pro se litigants cannot represent other pro se parties.”). The court’s
records show that none of these four individuals is admitted to practice before our court. So the court
denies all aspects of Docs. 133, 134, 135, 136, 137, and 138 that request relief for any person other than
the person who has signed the filing.


                                                    2
 
J. Woods, Jr., Griegory L. Moten, Atif Abdel-Khaliq, and Marvin L. Mcintosh to Appear for

Depositions, Ross v. Jenkins, No. 19-201 (D. Kan. Jan. 10, 2019), ECF No. 1.2

        The court directs the Clerk of the Court to mail—via regular mail and Certified Mail—

written notice of this hearing: (a) to Mr. Woods, Mr. Moten, and Mr. McIntosh at the address

each of them used in Docs. 114, 115, and 116; (b) to Mr. Abdel-Khaliq at 1333 Meadowlark

Lane, Suite 203, Kansas City, Kansas, 66102 and 630 Minnesota Avenue, Suite 230, Kansas

City, Kansas, 66101; and (c) to Ms. Peach at the address she used in Docs. 133 and 134: 625

McCollough Circle, Baltimore, Maryland, 21201.

        IT IS THEREFORE ORDERED BY THE COURT THAT during the scheduled

hearing on January 25, 2019, at 1:30 p.m., the court will address the papers that Dana M.

Peach, Marvin L. McIntosh, and Griegory L. Moten have filed since the court issued its January

4, 2019, order (Doc. 131). Docs. 133, 134, 135, 136, 137, & 138. This hearing will take place in

Courtroom 476 of the Robert J. Dole United States Courthouse, 500 State Avenue, Kansas City,

Kansas. If Ms. Peach, Mr. McIntosh, and Mr. Moten fail to appear for this hearing, they will

waive the opportunity to be heard further on the issues they raise in the papers listed above.

        IT IS FURTHER ORDERED THAT the court also will address plaintiff’s Motion to

Compel Non-Parties Ephraim J. Woods, Jr., Griegory L. Moten, Atif Abdel-Khaliq, and Marvin

L. McIntosh to Appear for Depositions as part of the accompanying case that the Western

District of Missouri has transferred to our court.

        IT IS FURTHER ORDERED THAT the Clerk of the Court must mail—via regular

mail and Certified Mail—written notice of this hearing to Mr. Woods, Mr. Moten, and Mr.


                                                            
2
       Consistent with Federal Rule of Civil Procedure 37(a)(2), plaintiff originally filed her Motion to
Compel in the United States District Court for the Western District of Missouri, the judicial district
encompassing the location where the witnesses were to appear and testify.

                                                       3
 
McIntosh at the address each of them used in Docs. 114, 115, or 116. It is further ordered that

the Clerk of the Court must mail—via regular mail and Certified Mail—written notice of this

hearing to Mr. Abdel-Khaliq at: (a) 1333 Meadowlark Lane, Suite 203, Kansas City, Kansas,

66102; and (b) 630 Minnesota Avenue, Suite 230, Kansas City, Kansas, 66101. It is further

ordered that the Clerk of the Court must mail—via regular mail and Certified Mail—written

notice of this hearing to Ms. Dana Peach at the address she used in Docs. 133 and 134.

       IT IS FURTHER ORDERED THAT Ms. Peach, Mr. McIntosh, and Mr. Moten’s

requests for hearing in Docs. 133, 135, and 137 are granted in part, denied in part, and left

unresolved in other respects. Specifically, the court grants these non-parties’ requests for a

hearing. The hearing that they seek will occur at the time and place specified above. But the

court denies the portions of their motions seeking an in-camera hearing or relief for any person

other than the person signing each motion. The court will resolve any other request those

motions make at a later date.

       IT IS SO ORDERED.

       Dated this 22nd day of January, 2019, at Kansas City, Kansas.

                                                      s/ Daniel D. Crabtree
                                                      Daniel D. Crabtree
                                                      United States District Judge




                                                 4
 
